Citation Nr: 0428294	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for motion intolerance, 
claimed as vertigo, motion sickness, and a middle ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant's DD Form 214 indicates that he had active 
oceangoing service from July 28 to August 28, 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The record indicates that the appellant had service in the 
Merchant Marines during World War II.  His identification 
card was issued in January 1944.  He was discharged in 
November 1944.  As mentioned above, a DD Form 214 indicates 
that he had oceangoing service in July 28 and August 28, 
1944.  The appellant claims, however, that he in fact 
performed oceangoing service in October 1944 aboard a tanker, 
the Shabonee (T3-S-A1), in a convoy from New York to England 
and back.  He claims that on the return trip, the tanker 
encountered a storm at which time he became unable to perform 
his duties and was completely disabled.  He asserts that upon 
his return to New York, he was discharged due to this 
disability, and that this disorder has continued since.  

VA Form 3101 indicates that the National Personnel Records 
Center advised the RO that verification of World War II 
status with the Merchant Marines should be conducted through 
the National Maritime Center in Arlington, Virginia.  The 
record does not indicate that the RO has accomplished this.  
Given the appellant's assertions that he performed additional 
oceangoing service during which time the claimed disorder 
began, the Board finds that additional steps should be taken 
to determine his status with the Merchant Marines in October 
1944.

In addition, in his September 2002 notice of disagreement the 
claimant reported that in November 1944, he received 
treatment for his ear from Dr. Erich Lindeman at "Mass 
General Hospital."  He also reported treatment by Dr. John 
Abramson of Hamilton, Massachusetts, from May 1984 to April 
2002.  The RO should take the appropriate steps to obtain 
these records.  

Finally, the RO is reminded that all notice and development 
action required under the Veterans Claims Assistance Act of 
2000 (VCAA) must be accomplished to include notifying the 
claimant of what evidence is necessary to substantiate the 
claim, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  He must also be told to submit 
all pertinent evidence in his possession.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, including the 
requirements for establishing service 
connection, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate his claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include any outstanding 
private treatment records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  
Finally, the appellant should identify 
all health care providers who treated 
this disorder during any period of 
oceangoing service during World War II.  
If further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.

2.  The RO should contact the National 
Maritime Center (CO (NMC4A), USCG, 
National Maritime Center, 4200 Wilson 
Boulevard, Suite 510, Arlington, Virginia 
22203-1804) to obtain verification of the 
exact dates of all oceangoing service 
performed by the appellant between 
December 7, 1941 and August 15, 1945.

3.  If the National Maritime Center 
indicates that the appellant was on 
active duty service in October 1944, as 
is alleged, the RO should then take the 
necessary steps to try and obtain any 
outstanding post-service medical records, 
and associate them with the claims file.  
This specifically includes 1944 treatment 
records from Dr. Erich Lindeman of "Mass 
General Hospital," as well as treatment 
records from Dr. John Abramson of 
Hamilton, Massachusetts, from May 1984 to 
April 2002.  If the appellant identifies 
any outstanding pertinent records or if 
the RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, to include 
accomplishment of a VA examination, if 
necessary, the RO should prepare a rating 
decision and readjudicate the appealed 
issue based on all the evidence of 
record.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




